Title: To Thomas Jefferson from Joseph Dougherty, 14 February 1826
From: Dougherty, Joseph
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington City
                            Feb 14th–26
                        
                    The tidings of the death of our good friend Mr John Barnes will probably have reached you ere this.He died on the morning of the 12th inst.I am very anxious to know how all the family are.your Humble Servt
                        Jos Dougherty
                    